 Case 2:18-cv-01844-GW-KS Document 111 Filed 02/20/19 Page 1 of 7 Page ID #:2526


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-1844-GW(KSx)                                             Date      February 20, 2019
                   CV 18-2693-GW(KSx)
 Title             BlackBerry Limited v. Facebook, Inc. et al
                   BlackBerry Limited v. Snap Inc.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         None Present                                           None Present
 PROCEEDINGS:                   IN CHAMBERS - ORDER REGARDING JOINT CLAIM
                                CONSTRUCTION AND PREHEARING STATEMENT


Attached hereto is the Court’s Order Regarding Joint Claim Construction and Prehearing Statement.




                                                                                                    :
                                                                Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
Case 2:18-cv-01844-GW-KS Document 111 Filed 02/20/19 Page 2 of 7 Page ID #:2527
  


 BlackBerry Limited v. Facebook, Inc. et al; Case No. 2:18-cv-01844-GW-(KSx) (LEAD CASE)
 Order Regarding Joint Claim Construction and Prehearing Statement


        I.             Terms
               After considering the parties’ Joint Claim Construction and Prehearing Statement (Docket
 No. 110), the parties will be permitted to brief their claim construction disputes for the following
 terms at this time:

               A. Facebook and Snap Patent Terms

              Term                             Patent             BlackBerry’s Proposed        Defendants’ Proposed
                                                                       Construction                 Construction
     “wireless                           ’634 Patent1           “small-screen wireless      No construction required; in
     communication                                              mobile device”              the alternative, “device that
     device”                                                                                can communicate without
                                                                                            wires”

     “icon”                              ’634 Patent            “picture or symbol          “graphical image”
                                                                representing a computer
                                                                application or function”

     “messaging                          ’634 Patent            “distinct sender of an      “a person from whom
     correspondent”2                                            electronic message to the   messages may be received”
                                                                user of the wireless
                                                                communication device”

     “predetermined                      ’713 Patent            “duration of time determined “a length of time set in
     duration of                                                in advance”                  advance before the first
     time”3                                                                                  messaging communication is
                                                                                             sent”

     “proxy content                      ’351 Patent            “server that aggregates     “a computer that receives
     server”                                                    information from an         information over a computer
                                                                information source for      network and provides it to
                                                                distribution to a device”   another device”
                                                             
 1
   The Court requests that the parties identify the asserted claims where each claim term appears in their claim
 construction briefing.
 2
   Particularly for this term (but to some extent for all disputed claim terms), the Court requests that the parties’ claim
 construction briefing explain the relevance of this dispute to dispositive issues in this case, including whether this
 dispute would be rendered moot in light of the interpretation and/or plain and ordinary understanding of other
 limitations in the same asserted claims of the ’634 Patent. The parties’ competing proposals suggest that the parties
 may benefit from further meet and confer discussions as to this term.
 3
   Particularly for this term (but to some extent for all disputed claim terms), the Court requests that the parties’ claim
 construction briefing explain the relevance of this dispute to dispositive issues in this case. The parties’ competing
 proposals suggest that the parties may benefit from further meet and confer discussions as to this term.

                                                                            1 
  
Case 2:18-cv-01844-GW-KS Document 111 Filed 02/20/19 Page 3 of 7 Page ID #:2528
  



     “meta tag for                       ’929 Patent            “embedded control sequence    “meta tag for one or more
     one or more                                                inserted to indicate when     advertisements to be
     advertisements                                             advertising should be         displayed at the same time
     to be displayed                                            inserted for one or more      as the content information”
     with the content                                           advertisements to be
     information”                                               displayed with the content    “Meta tag” does not need to
                                                                information”                  be construed and should be
                                                                                              given its plain and ordinary
                                                                                              meaning. To the extent it is
                                                                                              construed as BlackBerry
                                                                                              contends, a “meta tag” is
                                                                                              “one or more characters
                                                                                              containing information
                                                                                              about a file, record type or
                                                                                              other structure, where the
                                                                                              characters and information
                                                                                              cannot be viewed by a user”

     “content                            ’351 Patent,           Plain and ordinary meaning;   “information other than
     information”4                       ’929 Patent            alternatively, “information   advertising information and
                                                                other than advertising        meta tags, which is
                                                                information”                  displayed for viewing by the
                                                                                              user”

     “when the                           ’929 Patent            Plain and ordinary meaning    Claim 2 is Invalid;
     information                                                                              dependent claim broader
     relevant to the                                                                          than independent under 35
     detected                                                                                 U.S.C. 112 ¶ 4
     triggering event
     comprises
     advertisement,
     transmitting the
     advertisement to
     the mobile
     device instead of
     the content
     information that
     includes the
     meta tag”


                                                             
 4
   Particularly for this term (but to some extent for all disputed claim terms), the Court requests that the parties’ claim
 construction briefing explain the relevance of this dispute to dispositive issues in this case, including whether this
 dispute would be rendered moot in light of the interpretation and/or plain and ordinary understanding of other
 limitations in the same asserted claims of the ’351 and ’929 Patents. The parties’ competing proposals suggest that
 the parties may benefit from further meet and confer discussions as to this term.

                                                                           2 
  
Case 2:18-cv-01844-GW-KS Document 111 Filed 02/20/19 Page 4 of 7 Page ID #:2529
  


     “a numeric                          ’634 Patent            Plain and ordinary meaning   Facebook: “a number that
     character                                                                               enables the user to track the
     representing a                                                                          number of correspondents
     count of the                                                                            from whom the user has
     plurality of                                                                            received unread messages”
     different
     message                                                                                 Snap: “the number of
     correspondents                                                                          different messaging
     for which one or                                                                        correspondents for which
     more of the                                                                             one or more of the
     electronic                                                                              electronic messages have
     messages have                                                                           been received and remain
     been received                                                                           unread”5
     and remain
     unread”

               B. Facebook-Only Patent Terms

              Term                             Patent             BlackBerry’s Proposed        Facebook Defendants’
                                                                        Construction           Proposed Construction
     “reducing              mod ’961 Patent                     Plain and ordinary meaning   “computing the remainder of
     q”                                                                                      dividing a value by q”

     “notification”6                     ’120 Patent            Plain and ordinary meaning; “an indication providing
                                                                alternatively, “user alert” notice that an event has
                                                                                            occurred”

     “message                            ’236 Patent            “operating condition that “way in which status
     transmission                                               controls the transmission of messages are transmitted”
     mode”                                                      status messages”

     “flag”7                             ’120 Patent            Plain and ordinary meaning; “status indicator”
                                                                alternatively, “mark or code
                                                                indicating a status or
                                                                condition”




                                                             
 5
    Defendants’ competing proposals suggest that they may benefit from further discussion as to whether there are any
 substantive differences in their proposals for the claim construction of this claim term.
 6
    Particularly for this term (but to some extent for all disputed claim terms), the Court requests that the parties’ claim
 construction briefing explain the relevance of this dispute to dispositive issues in this case. The parties’ competing
 proposals suggest that the parties may benefit from further meet and confer discussions as to this term.  
 7
    Particularly for this term (but to some extent for all disputed claim terms), the Court requests that the parties’ claim
 construction briefing explain the relevance of this dispute to dispositive issues in this case. The parties’ competing
 proposals suggest that the parties may benefit from further meet and confer discussions as to this term.  

                                                                           3 
  
Case 2:18-cv-01844-GW-KS Document 111 Filed 02/20/19 Page 5 of 7 Page ID #:2530
  


               C. Snap-Only Patent Terms

              Term                             Patent             BlackBerry’s Proposed             Snap’s Proposed
                                                                        Construction                  Construction
     “determine /      ’084 Patent,                             Plain and ordinary meaning    “determine / determining
     determining at    ’327 Patent                                                            each action spot within a
     least one action                                                                         specific distance from the
     spot within a                                                                            current location of the [first]
     predetermined                                                                            mobile device, the specific
     distance from the                                                                        distance being set prior to
     current location                                                                         this determining step”8
     of the mobile
     device”

     “activity level”                    ’084 Patent,           “measure of the actions taken “the number of actions
                                         ’327 Patent            by one or more mobile         where the [second] mobile
                                                                devices”                      device is being used to
                                                                                              observe and make note of a
                                                                                              location or event currently
                                                                                              occurring at the location of
                                                                                              the [second] mobile device”

        II.            Parties’ “Impact Statements” in Appendix A
               As the statements in some of the footnotes in this Order suggest, it is this Court’s practice
 to require the parties to disclose their understanding of how the adoption of a particular claim
 construction for a disputed claim term may impact dispositive issues in the case, including issues
 related to non-infringement and invalidity. In the parties’ Appendix A to the Joint Claim
 Construction and Prehearing Statement, each party includes a generalized “impact statement” for
 each term. See generally, Docket No. 110-1. These “impact statements” do not provide a helpful
 level of detail for the Court to understand the impact of each of the parties’ disputes. For instance,
 for the “wireless communication device” term, Defendants’ “impact statement” says “Defendants
 currently believe the construction of this term will assist with the determination of noninfringement
 if Plaintiff’s construction [is] adopted and invalidity if Defendants’ construction is adopted.” Id.
 at A1-2, A1-3. The parties should be prepared to provide more targeted context regarding the
 specific dispute regarding the disputed claim terms at the claim construction hearing and in their

                                                             
 8
  Particularly for this term (but to some extent other disputed claim terms, as relevant), the Court requests that
 Defendants (in this case, Snap) explain the relevance, if any, to dispositive issues in this case if the Court were to
 adopt BlackBerry’s proposal, including any relevance to questions of the validity of certain asserted claims under §
 101.

                                                                           4 
  
Case 2:18-cv-01844-GW-KS Document 111 Filed 02/20/19 Page 6 of 7 Page ID #:2531
  


 briefing.
        III.           Claim Construction Briefing
               Because of the distribution of asserted patents and disputed claim terms against Snap and
 Facebook Defendants, the Court finds that judicial economy would be served by giving the parties
 the option to participate in a modified briefing procedure. Accordingly, the parties will be
 permitted to brief their claim construction disputes as follows:
                      Opening Claim Construction Briefs
                              o “Common Defendants” Brief: 23 pages
                              o “Facebook-Only” Brief:9 10 pages
                              o “Snap-Only” Brief: 5 pages
                              o BlackBerry Brief: 38 pages
                      Responsive Claim Construction Briefs
                              o “Common Defendants” Brief: 9 pages
                              o “Facebook-Only” Brief: 4 pages
                              o “Snap-Only” Brief: 2 pages
                              o BlackBerry Brief: 15 pages
 Alternatively, Defendants may agree to collectively file single briefs including all disputed claim
 terms, with their opening brief not to exceed 38 pages and responsive brief not to exceed 15 pages.
 Defendants must disclose to BlackBerry whether they intend to file a single collective opening
 brief and single collective responsive brief, or intend to file distinct briefs according to the
 limitations explained herein, by February 22, 2019.
        IV.            Technology Tutorial Materials
               Because a live technology tutorial is set for this matter on March 21, 2019 at 8:30 a.m., the
 aspect of S.P.R. 3.5 permitting parties to “submit a technology tutorial of no more than 20 minutes
 in length on CD-ROM, DVD, or USB thumb drive” with their responsive briefs does not apply to
 this case. However, to the extent the parties intend to present slide decks or other demonstratives
 at the technology tutorial, those materials must still be exchanged with their responsive briefs

                                                             
 9
   The Defendant-specific briefs contemplated by the proposed modified briefing described in this Order would only
 be used to address and respond to the Defendant-specific claim terms. Thus, for instance, the Facebook-only brief
 would only include arguments related to the Facebook-only claim terms. The Facebook-only brief could not be used
 to provide further arguments regarding any of the claim terms common to all Defendants. Even though Defendants
 offer different constructions for the term “a numeric character representing a count . . . ,” that term would be briefed
 in the “Common Defendants” brief.

                                                                5 
  
Case 2:18-cv-01844-GW-KS Document 111 Filed 02/20/19 Page 7 of 7 Page ID #:2532
  


 consistent with S.P.R. 3.5’s requirements for presentation materials intended to be used at the
 claim construction hearing.
     V.       Anticipated Length of Time for Hearing
           The parties state that they “each request at least 90 minutes total for respective
 presentations at the claim construction hearing.” Docket No. 110 at 11. The parties should be
 prepared to receive a much shorter amount of time to present their positions at the hearing.
     VI.      Claim Construction Expert Witnesses
           BlackBerry states that Defendants failed to “identify any live testimony, experts or expert
 testimony” during claim construction discovery. Docket No. 110 at 11. Defendants state that they
 “do not currently intend to present live testimony but reserve the right to do so consistent with any
 rebuttal declarations to be served with the parties’ responsive claim construction briefs.” Id. at 12.
 Defendants are ORDERED to disclose any experts that they may rely on to submit rebuttal
 declarations with their responsive claim construction brief(s) by February 22, 2019, including their
 expected likelihood that they will rely on the disclosed expert(s). Defendants must further disclose
 what claim terms each identified potential rebuttal expert would be expected to provide rebuttal
 opinions about, and the general substance of those expected opinions. At this time, the Court
 declines make a determination regarding BlackBerry’s objections to Defendants’ presentation of
 any such rebuttal experts through rebuttal declarations. If BlackBerry ultimately moves to strike
 Defendants’ rebuttal declarations, the parties are expected to seek an expedited meet and confer
 and briefing schedule (with reasonably decreased page limits) so that those motions may be
 considered at the same time as the claim construction hearing.
     VII.     Encouraging Further Discussions
           The claim construction exchanges up until this point are intended to allow the parties to
 make best efforts to identify their disputes, narrow their disputes, and pinpoint the exact nature of
 the disputes that remain. The parties are encouraged to continue this iterative process in the weeks
 between now and the claim construction hearing. In this spirit, the Court encourages the parties
 to continue meeting and conferring and will consider these efforts in the face of an argument that
 a party has improperly proposed a late claim construction position for a disputed claim term.




                                                    6 
  
